Citation Nr: 1823727	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-33 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major depressive disorder, personality disorder with antisocial features with alcohol and cannabis use, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 through February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is of record.

In order to establish jurisdiction over the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, major depressive disorder, personality disorder with antisocial features with alcohol and cannabis use, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C. § 5108 (2012).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, major depressive disorder, personality disorder with antisocial features with alcohol and cannabis use, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2010 rating decision, service connection for PTSD, depression, anxiety and panic attacks was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence received within one year.

2.  Additional evidence received since the May 2010 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2010 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2017).

2.  Evidence received since the May 2010 rating decision is new and material to the service connection claim for an acquired psychiatric disorder to include PTSD, major depressive disorder, personality disorder with antisocial features with alcohol and cannabis use; therefore, the claim is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision were provided in the September 2014 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran seeks to reopen his claim for service connection for an acquired psychiatric disability.  The claim was denied in a May 2010 rating decision.  The Veteran did not perfect an appeal as to this rating decision, nor was new and material evidence submitted within one year; therefore, the rating decision became final.

At the time of the May 2010 rating decision, the evidence of record included the Veteran's service treatment records.

One piece of information submitted subsequent to the May 2010 rating decision is a June 2015 private nexus statement indicating that the Veteran has PTSD related to his verified stressor of being a first responder to the June 1996 Khobar Towers bombings in Saudi Arabia.  The private physician opined it was more likely than not that this experience led to the Veteran's PTSD.  As the June 2015 private nexus statement relates to an unestablished fact, namely identifying a possible nexus between the Veteran's active duty service and his acquired psychiatric condition to include PTSD, the criteria for reopening have been met.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a).

Prior to adjudicating the claim on its merits, the Board finds additional development necessary, and it is subject to the following REMAND.
ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, major depressive disorder, personality disorder with antisocial features with alcohol and cannabis use.  The appeal is granted to this extent only.


REMAND

The Veteran contends his acquired psychiatric disorder to include PTSD, major depressive disorder, personality disorder with antisocial features with alcohol and cannabis use is etiologically related to his active duty service.  Service treatment records reflect the Veteran sought mental health treatment in 1995 and 2001 through 2002.  A September 2001 service treatment record reflects the Veteran was seen for the beginning of treatment for depression and notes "See MHR [mental health record]."  An April 2002 service treatment record noted the Veteran was seen for follow-up and documentation was "in LSSC record."  Although the RO requested copies of the Veteran's service treatment records in March 2010, there is no evidence his mental health record were specifically requested.  Service mental health records are stored separately from the remainder of the Veteran's service medical treatment records.  These records are particularly relevant to the instant appeal and they should be obtained prior to further review.

Post-service treatment records from Hill Air Force Base indicate that the Veteran was receiving medication treatment for his psychiatric disabilities in April 2005.  However, the April 2005 note appears to be a continuing treatment note and there may be earlier records the RO has not obtained.  Further, treatment records from Hill Air Force Base dated April 2009 reflect the Veteran had sought private psychiatric treatment.  The Veteran was again referred for private psychiatric treatment in June 2012.  On remand, the Veteran should be encouraged to complete a release so VA can request these records.

The Board does not find the June 2015 private nexus opinion sufficient to grant the claim at this time.  Although the private statement reflects that the private psychologist was able to make a positive diagnosis of PTSD caused by trauma experienced during the June 1996 Khobar Towers bombings, the psychologist does not explain how the Veteran meets the specific diagnostic criteria for a PTSD diagnosis.  The Board also does not find the January 2013 or July 2015 VA examinations to be sufficient to decide this case.  First, the opinions were rendered without the benefit of reviewing the Veteran's in-service mental health records.  Second, while the examinations note the Veteran's symptoms do not meet the diagnostic criteria for a PTSD diagnosis, both examiners focus their analysis heavily on the Veteran's post-service stressors when determining that his other acquired psychiatric disabilities are not related to his active duty service.  Both examiners note that he sought mental health treatment while in service and was diagnosed with major depression, bipolar disorder, and adjustment disorder, but do not discuss how the Veteran's current psychiatric diagnoses are unrelated to his in-service psychiatric diagnoses.  In fact, the January 2013 VA examiner specifically listed the diagnoses the Veteran received while in service and concluded that those psychiatric disabilities were not related to his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant medical records from the Salt Lake City VAMC and all associated outpatient clinics from June 2016 to the present.

2.  Send the Veteran the necessary authorization form so VA can request his records from Hill Air Force Base prior to April 2005 and any private mental health treatment the Veteran identifies.

3.  The RO should secure the Veteran's complete service mental health records through official channels.  All attempts to obtain these records, along with any negative responses, should be documented in the claims file.

4.  DO NOT PROCEED WITH THE FOLLOWING INSTRUCTION UNTIL ALL OF THE EVIDENCE LISTED ABOVE HAS BEEN OBTAINED, TO THE EXTENT POSSIBLE.

5.  Schedule the Veteran for a VA psychiatric examination with the appropriate specialist or specialists to address the causation and etiology of his current psychiatric disorders, to include PTSD.

The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such a review was accomplished.  The examiner's attention is directed particularly to the Veteran's in-service mental health treatment and psychiatric diagnoses.

The examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed acquired psychiatric disability was incurred during or caused by active duty service.

The examiner should also specifically discuss whether the criteria for diagnosing PTSD are met, and, if so, whether it is related to military versus civilian stressors.  In doing so, the Board notes that the Veteran's in-service stressor (being present at the June 1996 Khobar Towers bombings) has been verified.

In answering these questions, the examiner should consider the 2015 opinion from Dr. Manwill and discuss why he/she agrees or disagrees with that opinion.

6.  The AOJ should then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


